     RONALD J. SHINGLER, ESQ. (C.S.B. #142089)
 1
     Email: ronshingler@shinglerlaw.com
 2   RICHARD A. BRODY, ESQ. (C.S.B. #100379)
     Email: rickbrody@shinglerlaw.com
 3   SHINGLER LAW
     1255 Treat Blvd., Suite 300
 4
     Walnut Creek, CA 94597
 5   Telephone: (925) 757-7020
     Facsimile: (925) 757-3260
 6

 7
     Attorneys for Plaintiff

 8                             IN THE UNITED STATES DISTRICT COURT
 9              FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
10
     EDWARD ALLEN LANDAKER,                                    Case No.: 2:19-CV-00987-KJM-EFB
11
                       Plaintiff,                              JOINT STIPULATION PERTAINING TO
12
                                                               THE DEPOSITION OF EDWARD
13                     vs.                                     LANDAKER AND ORDER

14   A. W. CHESTERTON COMPANY, et al.
15
                       Defendants.
16

17           ALL PARTIES, BY AND THROUGH THEIR COUNSEL OF RECORD,
18
     HEREBY STIPULATE AS FOLLOWS:
19
                                     I.       Deposition of Edward Landaker
20
             The deposition of Edward Landaker shall commence on Wednesday, September 18,
21

22   2019 at the home of his daughter, Cindy Landaker, which is located at 2115 Harry Lorenzo

23   Ave., Woodland, California 95776.1
24
             Plaintiff Direct Testimony: Wednesday, September 18, 2019 10:00 a.m. - 2:00 p.m.2
25
             Defendant Discovery:             Thursday, September 19, 2019         10:00 a.m. - 5:00 p.m.3
26

27
     1
       Cindy Landaker’s home is a 15-minute drive from the Sacramento Airport.
28   2
       Plaintiff shall serve notice of the direct testimony deposition by email.
     3
       Defendants shall serve notice of the discovery deposition by email.
     ___________________________________________________________________________________________________
        JOINT STIPULATION PERTAINING TO THE DEPOSITION OF EDWARD LANDAKER AND ORDER
                                                     -1-
             Defendant Discovery:                Friday, September 20, 2019 10:00 a.m. - 5:00 p.m.
 1

 2           The defendants shall have twenty (20) hours to complete their examination of

 3   Plaintiff.4 Counsel for Plaintiff shall meet & confer with counsel in good faith if defendants
 4
     need additional time.
 5
                                       II.      Document Production
 6

 7
             On or before Friday, August 23, 2019 Plaintiff shall produce and serve all

 8   discoverable documents pertaining to Plaintiff’s deposition. An index of these documents is
 9   attached hereto as Appendix A.
10
                                       III.     Written Discovery Responses
11
             On or before Friday, September 13, 2019, Plaintiff shall serve verified responses to
12

13   the following interrogatories.5

14   Interrogatory No. One:
15
             State all facts which support your contention that Plaintiff was exposed to asbestos
16
     from asbestos-containing products which DEFENDANT mined, milled, manufactured,
17
     marketed, supplied, or otherwise placed into the stream of commerce.
18

19   Interrogatory No. Two:

20           IDENTIFY all witnesses who can who provide evidence which supports your
21
     contention that Plaintiff was exposed to asbestos from asbestos-containing products which
22
     DEFENDANT mined, milled, manufactured, marketed, supplied, or otherwise placed into
23

24
     the stream of commerce.

25
     4
       FRCP 30(d)(1) places a seven-hour limit on depositions regardless of which party is asking the questions.
26   The stipulation allows the defendants twenty hours to complete their questioning. By the time the deposition
     commences there will be fewer than ten defendants remaining in this case.
27   5
       In May, Plaintiff served exhaustive, verified responses to the Solano County General Order Interrogatories &
     Request for Production of Documents. These provide counsel with an excellent overview of Plaintiff’s
28   medical and exposure history. The three interrogatory responses which Plaintiff shall serve will be defendant
     specific.
     ___________________________________________________________________________________________________
        JOINT STIPULATION PERTAINING TO THE DEPOSITION OF EDWARD LANDAKER AND ORDER
                                                     -2-
            “IDENTIFY” refers to the person’s name, address, and phone number.
 1

 2   Interrogatory No Three:

 3          Identify – and produce – all documents which support your contention that Plaintiff
 4
     was exposed to asbestos from asbestos-containing products which DEFENDANT mined,
 5
     milled, manufactured, marketed, supplied, or otherwise placed into the stream of commerce.
 6
            IT IS SO STIPULATED.
 7

 8
     DATED: August 22, 2019                    SHINGLER LAW
 9

10                                             By:           /s/ Ronald J. Shingler
11
                                                     Ronald J. Shingler
                                                     Richard A. Brody
12                                                   Attorneys for Plaintiff
                                                     Sherrie Houston, individually and as successor-
13
                                                     in-interest to the Estate of George Houston
14
     DATED: August 22, 2019                    IMAI, TADLOCK, KEENEY & CORDERY
15

16
                                               By:          /s/ Michael J. Boland
17                                                   Theodore T. Cordery
                                                     Michael J. Boland
18                                                   Attorneys for Defendant
                                                     Allied Fluid Products Corp. fka Allied Packing
19
                                                     & Supply, Inc.
20
     DATED: August 22, 2019                    HOWARD ROME MARTIN & RIDLEY LLP
21

22
                                               By:          /s/ Jane B. Yee
23                                                   Shawn M. Ridley
                                                     Jane B. Yee
24                                                   Attorneys for Defendant
25
                                                     Eaton Corporation, individually and as
                                                     successor-in-interest to Cutler-Hammer, Inc.
26

27

28


     ___________________________________________________________________________________________________
        JOINT STIPULATION PERTAINING TO THE DEPOSITION OF EDWARD LANDAKER AND ORDER
                                                     -3-
     DATED: August 26, 2019                    HUGO PARKER, LLP
 1

 2
                                               By:           /s/ Charles S. Park
 3                                                   Charles S. Park
 4
                                                     Christina M. Glezakos
                                                     Attorneys for Defendant
 5                                                   Foster Wheeler, LLC
 6

 7
     DATED: August 26, 2019                    WILSON ELSER MOSKOWITZ EDELMAN &
 8                                             DICKER LLP

 9
                                               By:          /s/ Nicolas P. Martin
10
                                                     William M. Hake
11                                                   Nicolas P. Martin
                                                     Attorneys for Defendant
12                                                   Honeywell International, Inc., individually, and
13
                                                     as successor in interest to Honeywell Control
                                                     Valves and Belfield Control Valves
14

15

16   DATED: August 19, 2019                    LEADER BERKON COLAO & SILVERSTEIN LLP
17

18                                             By:          /s/ Bobbie R. Bailey
                                                     Bobbie R. Bailey
19                                                   Emily K. Doty
                                                     Attorneys for Defendant
20
                                                     IMO Industries Inc.
21

22

23   DATED: August 22, 2019                    SELMAN BREITMAN LLP

24
                                               By:           /s/ Paul J. Gamba
25
                                                     Richard D. Dumont
26                                                   Paul J. Gamba
                                                     Attorneys for Defendant
27                                                   Lamons Gasket Company
28


     ___________________________________________________________________________________________________
        JOINT STIPULATION PERTAINING TO THE DEPOSITION OF EDWARD LANDAKER AND ORDER
                                                     -4-
     DATED: August 22, 2019                    BASSI, EDLIN, HUIE & BLUM LLP
 1

 2
                                               By:          /s/ Joseph B. Adams
 3
                                                     Marte J. Bassi
 4                                                   Joseph B. Adams
                                                     Attorneys for Defendant
 5                                                   Parker-Hannifin Corporation, individually and as
                                                     successor-in-interest to Sacomo Manufacturing
 6
                                                     & Sacomo Sierra
 7

 8   DATED: August 20, 2019                    FOLEY & MANSFIELD, PLLP

 9
                                               By:           /s/ Lori A. Cataldo
10
                                                     Lori A. Cataldo
11                                                   Attorneys for Defendant
                                                     Plastics Engineering Company
12

13   DATED: August 23, 2019                    MANNING GROSS + MASSENBURG LLP
14

15                                             By:          /s/ Thomas J. Tarkoff
                                                     Jennifer A. Cormier
16                                                   Thomas J. Tarkoff
17
                                                     Attorneys for Defendant
                                                     The Goodyear Tire & Rubber Company
18

19
     DATED: August 26, 2019                    LEWIS BRISBOIS BISGAARD & SMITH LLP
20

21                                             By:          /s/ Florence A. McClain
                                                     Florence A. McClain
22
                                                     Gina A. Haran
23                                                   Attorneys for Defendant
                                                     Union Carbide Corporation
24

25
            IT IS SO ORDERED.
26
     DATED: September 3, 2019.
27
                                                       UNITED STATES DISTRICT JUDGE
28


     ___________________________________________________________________________________________________
        JOINT STIPULATION PERTAINING TO THE DEPOSITION OF EDWARD LANDAKER AND ORDER
                                                     -5-
